Mr. Chief Justice Shepard
delivered the opinion of the Court:
Frank J. Harris made application for a patent for an improved method of preparing and dispensing beverages such as tea and coffee. The following are the claims:
“1. The method of preparing beverages such as tea or coffee, which consists in enveloping a charge of material within a fabric casing composed of filtering material, admitting a hot liquid under pressure interiorly of said charge of material only, thus producing an infusion thereof, maintaining said infusion in a steaming condition by the application of heat thereto, and storing said infusion free from contact with the aforesaid charge of material, and under pressure, by the steam generated from such infusion.
“2. The method of preparing beverages such as tea or coffee, which consists in admitting a current of boiling liquid interiorly of a charge of' material only, heating the resulting infusion to a steaming condition, and storing the infusion thus produced under the pressure of the steam evolved therefrom and free from contact with such charge.
“3. The method of preparing beverages such as tea or coffee, which consists in incasing a charge of material within a fibrous resisting material, introducing a heated liquid while under pressure directly to the interior of a charge of material, and resisting the flow of liquid from the charge by the aforesaid in-■casing material, causing said liquid to penetrate, while under pressure, all parts of the charge.
“4. The method of preparing beverages such as tea or coffee, which consist in incasing a charge of material within a closed ■container composed of fibrous filtering material, introducing .a heated liquid while under pressure directly to the interior of .said charge of material, resisting the flow of liquid from the ■charge by the aforesaid casing of filtering material, and causing said liquid to penetrate while under pressure all parts of the charge; and separating the beverage from and storing it <out of contact with the charge.
*376“5. The method of preparing beverages such as tea or coffee, which consists in introducing heated liquid while under pressure directly to the interior of the charge of material, resisting the flow of liquid from the charge, thereby causing it to penetrate all parts of the charge, heating the beverage to a steaming condition storing the beverage under the pressure of the steam evolved therefrom, and out of contact with the charge, and dispensing the beverage under the pressure of the steam and without admitting atmospheric air thereto.
“6. The method of preparing beverages such as tea or coffee, which consists in introducing a heated liquid while under pressure directly to the interior of a charge of material, resisting the flow of liquid from the charge, thereby causing it to penetrate all parts of the charge, keeping the beverage in a steaming condition under pressure and free from contact with the charge, and dispensing the beverage without admitting air thereto.
“7. The method of preparing and dispensing beverages such as tea or coffee, which consists in producing an infusion by admitting boiling water to a charge of material, heating the resulting infusion to a steaming condition, storing the infusion under the pressure of the steam evolved by heating it, and dispensing the heated infusion by the pressure of the steam and without admitting air thereto.
“8. The method of preparing and dispensing beverages such as tea or coffee, which consists in producing an infusion in a steam tight vessel, heating the infusion.to a steaming condition by the application of heat thereto, maintaining the infusion under the pressure of the steam evolved therefrom, and dispensing the infusion under the pressure of steam and without admitting atmospheric air thereto.
“9. The method of preparing and dispensing beverages such as tea or coffee, which consists in producing and infusion in a closed vessel by admitting boiling water and steam to a charge of material, displacing air from the vessel by the steam admitted thereto, storing the infusion free from contact with said charge of material, heating the infusion to a steaming condition by the application of heat thereto, keeping the infusion *377under the pressure of the steam evolved therefrom, and dispensing the infusion under the pressure of the steam and without admitting air thereto.
“10. The method of preparing beverages such as tea or coffee, which consists in enveloping a charge of material in a fabric-container composed of filtering material, placing the incased material in a steam tight chamber, discharging a current of’ boiling water within the aforesaid charge of material, and resisting the flow of liquid from the charge by the fabric container, thereby causing the liquid to penetrate throughout such charge of material, the liquid being supplied under such pressure as is sufficient to force its way through the charge and the-fabric container.
“11. The method of preparing beverages which consist in enveloping a charge of material in a fabric container composed of filtering material inclosing said container within a foraminous receptacle, placing the incased charge of material in a steam tight chamber, supplying a current of hot liquid under-pressure within a charge of material, resisting the flow of liquid from the charge, thereby causing it to penetrate throughout said charge, and storing the beverage thus produced out of contact with such charge.
“12. The method of preparing and dispensing beverages, which consists in enveloping a charge of material within a fabric casing composed of filtering material, such casing being-adapted to resist the outflow of liquid; placing the incased material within a tight chamber; admitting hot liquid interiorly of said charge of material, thereby producing an infusion and causing the casing material to resist the passage of the liquid’ or infusion, and simultaneously clarify the liquid, storing the infusion free from contact with the aforesaid charge of material, maintaining the infusion in a steaming condition, and keeping it under pressure within the tight chamber, and dispensing-the infusion without admitting air thereto, and by the pressure of steam in the aforesaid chamber.”
These claims were all rejected for want of novelty in view of the prior art as disclosed in numerous patents referred to..
*378The general purposes of the process as stated in the speeificalions are: 1. The expeditious preparation of the liquid extract without the presence of air, thereby avoiding the extraction of undesirable products. 2. The filtration of the extract ■and its storage, under pressure of its own vapor, out of contact with the residuary solid particles and the air. 3. Dispensing the beverage under pressure of its own vapor, whereby it is drawn without admitting the air, and sputtering is avoided.
The specifications also describe an elaborate apparatus for •carrying out the process, for which an application for a patent, filed at or about the same time, had been allowed. A great number of apparatus and process patents for coffee making were cited and enalyzed in the opinion of the tribunals of the Office, and found to show anticipation of the several steps or features of applicant’s process. Without consuming the space necessary 'to review these numerous references, we think it sufficient to say that we concur in the views expressed. That the entire process of the applicant is not anticipated in any single reference is unimportant. It is sufficient if his several steps be -found in different patents. Re Mond, 16 App. D. C. 351, 354; Re Droop, 30 App. D. C. 334; Re Faber, 31 App. D. C. 531.
Having so concluded, the several tribunals hold that there is no essential relation between the successive operations of preparing, filtering, storing, and dispensing the beverage. On 'this point the Commissioner said:
“Claims 3 and 10 of this appeal relate merely to the method -of preparing the beverage. Claims 1, 2, 4, 5, and 11 relate to the method of preparing and storing the beverage, while claims '6, 7, 8, 9, and 12 include the method of preparing, storing, and •also dispensing the beverage.
“There is believed to be no essential relation between the three -steps of preparing, storing, and dispensing the beverage, which ■applicant successively employs. Each step appears to be complete in itself and independent of the other. The claims covering these successive steps are in the nature of an aggregation of ■unrelated functions performed by appellant’s apparatus.”
We agree with the Commissioner in the views expressed. *379Each step of the process is old, and as combined by the applicant each acts in the old way. It is argued that, assuming -each feature or step of the combination to be old, the difference in their action is shown by an improved and novel result. The result is the same as that of other processes, namely a bever.age-coffee—intended for drink. Assuming that the beverage produced by applicant’s process and apparatus may be an article superior to others, it would seem to be nothing more than the function of the apparatus, and not the result of the aggregation of independent and unrelated steps operated in succession.
We find no error in the decision, and it will be affirmed. This decision will be certified to the Commissioner of Patents.

Affirmed.